Citation Nr: 0303494	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
bursitis.

2.  Entitlement to an increased (compensable) initial rating 
for service-connected loss of Teeth 7-10.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to August 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) which, inter alia, denied service 
connection for loss of Teeth 7-10 and bilateral hip bursitis.  
A November 2001 hearing officer's decision granted service 
connection for loss of Teeth 7-10 and assigned a 
noncompensable rating.  The veteran timely appealed for an 
increased rating.  

During a hearing before a hearing officer at the RO in April 
2001, the veteran withdrew the issue of service connection 
for pain in the finger joints.

The Board also has recharacterized the issue involving the 
initial evaluation assigned following a grant of service 
connection for loss of Teeth 7-10 in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeals have been 
obtained. 

2.  The veteran's bilateral hip bursitis began in service.  

3.  The veteran wears dentures that serve as a suitable 
prosthesis for restoration of teeth 7-10.


CONCLUSIONS OF LAW

1.  Bilateral hip bursitis was incurred in service.  38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2002).

2.  The criteria for an initial compensable rating for 
service-connected loss of teeth 7-10 are not met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.150, Diagnostic Code 9913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In December 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Bilateral Hip Bursitis

A review of the veteran's service medical records show that 
she was treated for right trochanteric bursitis in October 
1993.  In February 1994, she was treated for greater 
trochanteric bursitis.  In November 1995, she was treated for 
left hip pain.  

In August 1999, the veteran requested service connection for 
bilateral hip bursitis.  

A VA general medical examination was conducted in February 
2000.  The veteran complained of low back pain and mechanical 
low back pain was diagnosed.  She did not complain of hip 
pain and no examination of the hips was performed.  

A VA examination was conducted in August 2001.  The veteran 
noted that she first had bilateral hip pain in service, and 
currently, flare-ups of the condition occur with cold weather 
or physical activity.  Medication relieves the pain.  
Examination noted tenderness to palpation of the greater 
trochanters.  The examiner noted that pain was visible 
manifested in both hips with motion.  An x-ray series of both 
hips was normal.  The diagnosis was bilateral hip bursitis.  

In statements and testimony before the undersigned in 
September 2002, the veteran noted that she was treated for a 
bilateral hip condition in service.  She stated that she had 
bilateral hip pain subsequent to her last treatment in 
November 1995 in service but did not seek additional 
treatment.  She also noted that she immediately requested 
service connection for a bilateral hip condition upon 
separation from service and is currently suffering from the 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110, 1131.  Regulations 
also provide that service connection may be established where 
all the evidence of record, including that pertinent to 
service, demonstrates that the veteran's current disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The service medical records themselves do not establish that 
a chronic bilateral hip disability was then present, 
particularly as the service records are negative for the 
problem for years prior to separation.  However, the 
allegation of a bilateral hip condition made immediately 
following service discharge, and medical confirmation of the 
existence of a disability by VA examination soon thereafter, 
logically increases the probability that the disability shown 
on the VA examination was present at the time of service 
discharge.  The veteran has also given a credible account of 
a continuity of bilateral hip symptoms since service.  38 
C.F.R. § 3.303(b).

Based on all the evidence, and considering the benefit-of- 
the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that 
the veteran's current bilateral hip bursitis began during her 
active duty.  The disability was incurred in service, and 
service connection is warranted.

Loss of Teeth 7-10

The veteran's service dental records reveal that she was 
diagnosed with bimaxillary protrusion in 1994 and underwent 
several surgical procedures over the next two years.  
Subsequently, Teeth 7-10 were extracted.  

A VA dental examination was conducted in October 2001.  The 
examiner noted that the veteran underwent orthognathic 
surgery including repositioning of the maxilla.  During 
surgery, the blood supply to the alveolar portion of the 
maxilla was compromised resulting in the loss of Teeth 7-10.  
Bone grafting procedures were attempted without success.  The 
veteran was fitted with a bridge.  The examiner opined that 
the loss of alveolar bone and Teeth 7-10 were caused by 
unfavorable results from surgery.  The veteran stated that 
she has difficulty in cleaning the area, there is a feeling 
of heat in the area due to nerve damage, and she has 
difficulty in chewing her food.  

Examination noted that the veteran's range of motion of the 
temporomandibular articulation was satisfactory and that the 
bridge was satisfactory.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A higher rating cannot be established for loss of teeth 7-10 
because the veteran's teeth have been restored by a denture.  
The veteran's teeth disability is evaluated under the 
criteria for loss of teeth due to loss of substance of body 
of maxilla or mandible without loss of continuity.  See 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Loss of teeth due to 
loss of substance of body of maxilla or mandible without loss 
of continuity, where the lost masticatory surface cannot be 
restored by suitable prosthesis, is assigned a 40 percent 
evaluation for loss of all teeth, a 30 percent evaluation for 
loss of all upper or all lower teeth, a 20 percent evaluation 
for all upper and lower posterior teeth missing or all upper 
and lower anterior teeth missing, a 10 percent evaluation for 
all upper or lower anterior teeth missing or all upper and 
lower teeth on one side missing, and a noncompensable 
evaluation where the loss of masticatory surface can be 
restored by suitable prosthesis.  Although the VA dental 
examiner noted bone loss of the maxilla, the examiner also 
noted that the veteran wore dentures that served as a 
satisfactory prosthesis of teeth 7-10.

Therefore, a noncompensable initial rating continues to be 
warranted.  38 C.F.R. § 4.7.  The symptomatology associated 
with the loss of teeth 7-10 does not more nearly approximate 
the criteria for higher evaluation, and the evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hip bursitis 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an increased (compensable) initial rating for 
loss of Teeth 7-10 is denied. 




	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

